DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims

Applicant’s remarks and claim amendments in the reply filed on 02/09/2021 are acknowledged. 
In view of cancelation of claims, the previous Claim Objections has been withdrawn. 
In view of claim amendments and arguments, the previous 112(a) written description rejection has been withdrawn. 
Based on above and the examiner’s amendments to the claims, see below, claims 34-37, 39, 41 and 46-63 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Velema on 02/18/2021.
The application has been amended as follows: 
Replace claim 39 with the following:

-- 39. The conjugate according to claim 46, wherein the insulin analog comprises an A chain having an amino acid sequence of GIVEQCCTSICSLEQLENYCN (SEQ ID NO: 43) and a B 

Replace claim 41 with the following:

-- 41. The conjugate of claim 34, wherein the conjugate has one of the following structures:


    PNG
    media_image1.png
    258
    754
    media_image1.png
    Greyscale
(conjugate 1), or


    PNG
    media_image2.png
    245
    765
    media_image2.png
    Greyscale
(conjugate 3), or


    PNG
    media_image3.png
    262
    780
    media_image3.png
    Greyscale
(conjugate 4). --

Replace claim 47 with the following:

-- 47. The conjugate according to claim 46, wherein the insulin analog comprises an A chain having an amino acid sequence of GIVEQCCTSICSLEQLENYCN (SEQ ID NO: 47) and a B chain having an amino acid sequence of FVNQHLCGSHLVEALYLVCGERGFVYTPK (SEQ ID NO: 48). -- 

Replace claim 48 with the following:

-- 48. The conjugate according to claim 46, wherein the insulin analog comprises an A chain having an amino acid sequence of GIVEQCCTSICSLEQLENYCN (SEQ ID NO: 77) and a B chain having an amino acid sequence of FVEQHLCGSHLVEALVLVCGERGFVYTPK (SEQ ID NO: 78). --

Replace claim 58 with the following:

-- 58. A conjugate having the following structure:


    PNG
    media_image4.png
    258
    754
    media_image4.png
    Greyscale
(conjugate 1). --

Replace claim 60 with the following:

-- 60. A conjugate having the following structure:


    PNG
    media_image5.png
    245
    765
    media_image5.png
    Greyscale
(conjugate 3). --

Replace claim 62 with the following:

-- 62. A conjugate having the following structure:


    PNG
    media_image6.png
    262
    780
    media_image6.png
    Greyscale
(conjugate 4). --
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658